DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2021 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 06/02/2021.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2016-0056772, filed on 05/10/2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2018 and 03/02/2020 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in 
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: electrical connection means in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. That being said, the electrical connection means is described in the specification when it states “The first connector may include an electrical connection means so that the matching layer and the printed circuit board are electrically coupled” [0036], “In addition, the first connector 140 may be formed of a Cu foil layer of the printed circuit board 200 which protrudes to a certain thickness from the printed circuit board 200 toward the first matching layer 130 or may be formed of a separate electrical connection means such as a gasket, a ground extending field, or a conductive elastomer to facilitate electrical coupling between the printed circuit board 200 and the first matching layer 130” [0136]. Therefore, there is sufficient structure for the electrical connection means. Thus, claim 13 is not subject to further rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112(b).  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-6, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable by Jin et al. US 20130231566 A1 "Jin" and in further view of Lee et al. US 20110105906 “Lee” and Jung et al. US 20100241004 A1 “Jung”.
In regard to claim 1, Jin teaches “An ultrasonic probe comprising: a piezoelectric layer” [Claim 1, 0006]; “5a matching layer disposed at an upper portion of the piezoelectric layer” [0061]; “a first connector […]” [0074, 0106, 0061]; “a conductive member disposed at a lower portion of the piezoelectric layer” [0083, 0084]; “a second connector coupled to extend from and protrude from at 
In regard to an ultrasonic probe comprising a piezoelectric layer, Jin discloses “An ultrasonic probe comprising a piezoelectric material, a backing layer installed on a rear surface of the piezoelectric material; and a first connector installed on at least one side surface of the backing layer, the first connector being electrically connected to the piezoelectric material” [Claim 1]. Therefore, Jin discloses an ultrasonic probe. Furthermore, in regard to the piezoelectric material being a layer, Jin discloses “The ultrasonic probe includes a piezoelectric layer in which a piezoelectric material vibrates to execute a conversion between an electrical signal and an acoustic signal” [0006]. Therefore, the ultrasonic probe includes a piezoelectric layer that is capable of converting electrical signals to acoustic signals.
In regard to a matching layer being disposed at an upper portion of the piezoelectric layer, Jin discloses “Although not shown in the drawings, a matching layer may be installed on the front surface of the piezoelectric layer 20. The matching layer reduces an acoustic impedance difference between the piezoelectric layer 20 and an object to match acoustic impedances of the piezoelectric layer 20 and the object” [0061]. Since the matching layer is able to reduce the acoustic impedance difference between the piezoelectric layer and the object, and the matching layer may be installed on the front surface (i.e. the upper surface) of the piezoelectric layer, under broadest reasonable interpretation the matching layer is disposed at an upper portion of the piezoelectric layer.
In regard to a first connector, Jin discloses “The first connector 13 may be installed on at least one side surface of the backing layer 10. In FIG. 2, the first connectors 13 are installed on both side 
In regard to a conductive member being disposed at a lower portion of the piezoelectric layer, Jin discloses “The first electrode layer 15 is electrically connected to the first electrode 21 disposed on the rear surface of the piezoelectric layer 20, so that an electrical signal provided from the first connector 13 may be transmitted to the piezoelectric layer 20” [0083]. Furthermore, Jin discloses “The first electrode layer 15 may be disposed on the front surface of the backing layer 10 using a conductive material such as gold, silver, or copper […]” [0084]. Since the first electrode layer is disposed on the rear surface (i.e. a lower surface) of the piezoelectric material and can include a conductive material such as gold, silver or copper, under broadest reasonable interpretation, the first electrode layer and the backing layer constitute a conductive member that is disposed at a lower portion of the piezoelectric layer.
In regard to a second connector being disposed to extend from and protrude from at least one side of the conductive member, Jin discloses “The ultrasonic probe according to claim 5, further comprising: a second connector installed to be spaced apart from the first connector and electrically connected to the piezoelectric material” [Claim 9]. Therefore, the ultrasonic probe includes a second 
In regard to the backing layer being disposed below the conductive member, Jin discloses “According to the present example, a first electrode 21 is electrically connected to the first electrode layer 15 disposed on the front surface of the backing layer 10, and a second electrode 22, which is electrically connected to the second electrode layer 19 disposed on the front surface of the backing layer 10 to be separated from the first electrode layer 15, are disposed on the piezoelectric layer 15” [0094]. As established previously, the first electrode layer constitutes as conductive member. Therefore, since the first electrode layer 15 and the second electrode layer 19 can be disposed on the front surface of the backing layer as disclosed in FIG. 3, under broadest reasonable interpretation, the backing layer is disposed below the conductive member.
In regard to the printed circuit board being disposed outside a laminated structure of the piezoelectric layer, the matching layer and the conductive member and the printed circuit board being spaced apart from the laminated structure, Jin discloses “In addition, the first connectors 13 may be installed on both sides of the backing layer 10 of on one side surface of the backing layer 10. The first connector 13 may include a flexible printed circuit board (FPCB). The first connector 13 may also include a PCB or other known elements capable of supplying an electrical signal” [0163]. Since the first connector 13 may include a PCB or other known element capable of supplying an electrical signal, under broadest reasonable interpretation, the printed circuit board (PCB) can be disposed such that it is 
In regard to a printed circuit board being coupled to the conductive member through the second connector, Jin discloses “wherein the first connector and the second connector comprise a flexible printed circuit board (FPCB), a printed circuit board (PCB), of a wire” [Claim 16]. Since the second connector can comprise a printed circuit board, under broadest reasonable interpretation, a printed circuit board would have to be coupled to the conductive member through the second connector. Furthermore, in regard to the second connector being coupled to the conductive member, Jin discloses “The ultrasonic probe according to claim 5, further comprising: a second connector installed to be spaced apart from the first connector and electrically connected to the piezoelectric material” [Claim 9]. Therefore, the ultrasonic probe includes a second connector. Additionally, Jin discloses “wherein the second connector is installed on the first supporter to protrude from the front surface of the backing layer with the first supporter” [Claim 10]. Since the second connector is connected to the first supporter via the backing layer and first electrode layer 15 (i.e. the conductive member) is connected to the backing layer, under broadest reasonable interpretation the second connector is coupled to at least one 
Jin does not teach explicitly teach that the first connector is “disposed to extend from and protrude from at least one side of the matching layer”; “wherein the printed circuit board is electrically connected to the matching layer through the first connector”; and “wherein each of the first connector and the second connector passes through the printed circuit board or is attached to one surface of the printed circuit board”.
Lee teaches that the first connector is “disposed to extend from and protrude from at least one side of the matching layer” [0012, 0045, 0046, FIG. 3] and “wherein the printed circuit board is electrically connected to the matching layer through the first connector” [0046].
In regard to the first connector being disposed to extend from an protrude from at least one side of the matching layer, Lee teaches “In accordance with one aspect of the invention, a probe for an ultrasonic diagnostic apparatus includes a sound matching layer having a mounting groove […] a first connector coupled to the sound matching layer” [0012]. Furthermore, Lee discloses “In the sound matching layer 130 formed of the electrically conductive material, the entirety of the sound matching layer 130 including the first and second sound matching layers 132, 134 may be formed of the electrically conductive material, or only the second sound matching layer 134 connected to the piezoelectric member 120 may be formed of the electrically conductive material” [0045] and “The first connector 140 is interconnected to the sound matching layer 130” [0046]. As shown in FIG. 3, the first connector 140 is disposed to extend from and protrude from at least one side of the matching layer 130 to which it is connected. Thus, under broadest reasonable interpretation, the first connector can be disposed to extend from and protrude from at least one side of the matching layer.
In regard to the printed circuit board being electrically connected to the matching layer through the first connector, Lee discloses “The first connector 140 is interconnected to the sound matching layer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasonic probe of Jin so as to include the first connector being disposed to extend from and protrude from at least one side of the matching layer and the printed circuit board being electrically connected to the matching layer through the first connector as disclosed in Lee in order to allow the in order to allow signals to be transferred between the matching layer and the printed circuit board more easily. By providing an electrical connection between the matching layer and the printed circuit board, the signals obtained by the ultrasonic probe can be transferred to a printed circuit board for further processing. Combining the prior art elements according to known techniques would yield the predictable result of transferring signals between components (i.e. the matching layer and the printed circuit board) more easily.
The combination of Jin and Lee does not teach “wherein each of the first connector and the second connector passes through the printed circuit board or is attached to a portion of an outer surface of the printed circuit board”.
Jung teaches “wherein each of the first connector and the second connector passes through the printed circuit board or is attached a portion of an outer surface of the printed circuit board” [0009, FIG. 12, 0133].
In regard to the each of the first connector and the second connector passes through the printed circuit board or is attached to a portion of an outer surface of the printed circuit board, Jung 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasonic probe of Jin so as to include the first and second connector being attached to one a portion of the outer surface of the printed circuit board (PCB) as disclosed in Jung in order to pass electrical signals between the printed circuit board and the first and second connectors. When utilizing an ultrasonic probe it is important to transmit and receive electrical energy in order to acquire a signal. Having the first and second connectors be coupled to the printed circuit board such that they pass through the PCB or are attached to one surface of the PCB is one of a finite number of ways to transfer the electrical energy between these components, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of electrically coupling the components of the ultrasonic probe such that signals can be transferred between the components.
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Jin. Likewise, Jin 
In regard to a conductive member being disposed at a lower portion of the piezoelectric layer, Jin discloses “The first electrode layer 15 is electrically connected to the first electrode 21 disposed on the rear surface of the piezoelectric layer 20, so that an electrical signal provided from the first connector 13 may be transmitted to the piezoelectric layer 20” [0083]. Furthermore, Jin discloses “The first electrode layer 15 may be disposed on the front surface of the backing layer 10 using a conductive material such as gold, silver, or copper […]” [0084]. Since the first electrode layer is disposed on the rear surface (i.e. a lower surface) of the piezoelectric material and can include a conductive material such as gold, silver or copper, under broadest reasonable interpretation, the first electrode layer and the backing layer constitute a conductive member that is disposed at a lower portion of the piezoelectric layer.
In regard to an electrode being disposed at an outer circumferential surface of the conductive member, Jin discloses “a first electrode layer disposes on the front surface of the backing layer, wherein the first electrode layer is electrically connected to the first connector” [Claim 2]. Furthermore, Jin discloses “In addition, electrodes to which electrical signals are applied may be disposed on the front and rear surfaces of the piezoelectric layer 20” [0059]. Since the first electrode layer can be on the front surface of the backing layer and the backing layer is disposed on the rear surface (i.e. lower surface) of the piezoelectric layer and electrodes can be located on the rear surface of the piezoelectric layer, under broadest reasonable interpretation, the electrode can be formed at an outer circumferential surface of the conductive member (i.e. the combination of the first electrode layer and the backing layer).
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Jin. Likewise, Jin 
In regard to a conductive member, Jin discloses “The first electrode layer 15 is electrically connected to the first electrode 21 disposed on the rear surface of the piezoelectric layer 20, so that an electrical signal provided from the first connector 13 may be transmitted to the piezoelectric layer 20” [0083]. Furthermore, Jin discloses “The first electrode layer 15 may be disposed on the front surface of the backing layer 10 using a conductive material such as gold, silver, or copper […]” [0084]. Since the first electrode layer is disposed on the rear surface (i.e. a lower surface) of the piezoelectric material and can include a conductive material such as gold, silver or copper, under broadest reasonable interpretation, the first electrode layer and the backing layer constitute a conductive member that is disposed at a lower portion of the piezoelectric layer. Furthermore, the conductive member can include conductive materials such as gold, silver or copper.
In regard to the second connector being formed of the same material as the conductive member, Jin discloses “The second connector 17 may also include an insulator and an electrode in the same manner as the first connector 13. The electrode may include a plurality of electrodes aligned on the second connector 17 in the same manner as the first connector 13” [0091]. Therefore, the second connector can include the same materials, such as an insulator and electrode as the first connector, which is included within the conductive member (i.e. the first electrode layer and the backing layer). Furthermore, Jin discloses “The second electrode layer 19 may be disposed on the front surface of the backing layer 10 using a conductive material such as gold, silver or copper […]” [0097]. Since the “second electrode layer 19 is disposed on the front surface of the first supporter 14 to be electrically connected to the second connector 17” [0128] (i.e. the second connector connected with the second electrode layer), the second electrode layer is formed using conductive materials such as gold, silver or copper, and the second electrode layer is disposed on the surface of the backing layer (i.e. forming a conductive 
In regard to claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Jin. Likewise, Jin teaches “wherein 15the matching layer includes a non-conductive material, and an electrode for electrical conduction is disposed at an outer circumferential surface of the non-conductive material” [0063, FIG. 1, FIG. 2, 0095, 0061].
In regard to the matching layer including a non-conductive material, Jin discloses “The matching layer may be formed of a glass or resin material. In addition, a plurality of matching layers may be formed and the matching layers may be formed of different materials in order to change the acoustic impedance stepwise from the piezoelectric layer 20 to the object” [0063]. Glass and resin are materials that are non-conductive (i.e. act as insulators), therefore under broadest reasonable interpretation, the matching layer can include a non-conductive material.
In regard to the electrode for electrical conduction being disposed at an outer circumferential surface of the non-conductive material, Jin discloses “In FIGS. 1 and 2, the first electrode 21 is disposed on the rear surface of the piezoelectric layer 20, and the second electrode 22 is disposed on the front surface of the piezoelectric layer 20” [0095]. Additionally, Jin discloses “Although not shown in the drawings, a matching layer may be installed on the front surface of the piezoelectric layer 20” [0061]. Since the matching layer includes a non-conductive material and second electrode and the matching layer are disposed on the front surface of the piezoelectric layer 20, under broadest reasonable interpretation, the electrode for electrical conduction can be disposed at an outer circumferential surface of the non-conductive material of the matching layer.
In regard to claim 12, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Jin. Likewise, Jin 
In regard to the first connector being formed of the same material as the matching layer or includes a copper foil layer formed at an outer wall of the printed circuit board, Jin discloses “The first connector 13 may include an insulator and an electrode. The electrode may include a plurality of electrodes disposed on the insulator” [0099]. Additionally, Jin discloses “The matching layer may be formed of a glass or resin material” [0063]. Glass and resin are insulating materials that do not conduct electricity very well. Since the first connector may include an insulator and the matching layer includes glass or resin material, under broadest reasonable interpretation, the first connector can be formed of the same material (i.e. insulating material) as the matching layer. The examiner maintains that the recitation of or within the claim is interpreted as the first connector either including the same material as the matching layer or including a copper foil layer, not both of these situations simultaneously. Therefore, a reference that reads on at least one of these components reads on the claim language. Thus, in this case, the first connector can be formed of the same material (i.e. insulating material) as the matching layer.
In regard to claim 13, due to its dependence on claim 12, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Jin. Likewise, Jin teaches “wherein the first connector includes an electrical connection means so that the matching layer and the printed circuit board are electrically coupled” [0096, 0106, 0061, and 0107].
In regard to a first connector being coupled to at least one side of the matching layer, Jin discloses “That is, the first electrode 21 of the piezoelectric layer 20 electrically connected to the first electrode layer 15 is electrically connected to the first connector 13, i.e., a signal electrode” [0096]. Therefore, the probe includes a first connector. Furthermore, Jin discloses “each of the electrodes of the 
In regard to the first connector including an electrical connection means so that the matching layer and the printed circuit board can be electrically coupled, Jin discloses “The first connector 13 may include a flexible printed circuit board (FPCB). The first connector 13 may also include a PCB or other known elements capable of supplying an electrical signal” [0107]. Since the first connector 13 can be electrically connected to at least one side of the matching layer and the first connector may include a PCB (i.e. printed circuit board) or other known elements capable of supplying an electrical signal (i.e. an electrical connection means), under broadest reasonable interpretation the first connector can include an electrical connection means which allows for the matching layer to be electrically coupled to the printed circuit board.
In regard to claim 15, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Jin. Likewise, Jin teaches “further comprising a supporter coupled to the printed circuit board and configured to support the printed circuit board to be fixed to a side of the laminated structure of the piezoelectric layer, the matching layer, and the conductive member” [0165, 0163, and 0129].
In regard to a supporter being coupled to the printed circuit board and configured to support the printed circuit board to be fixed to a side of the laminated structure of the piezoelectric layer, the matching layer and the conductive member, Jin discloses “The first supporter 14 is installed such that a portion of the first supporter 14 is attached to the first connector 13 to fix the first connector 13 to one 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. US 20130231566 A1 "Jin", Lee et al. US 20110105906 A1 “Lee” and Jung et al. US 20100241004 A1 “Jung” as applied to claims 1, 5-6, 11-13, and 15 above, and further in view of Okuda US 20150011881 A1 "Okuda".
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Jin does not explicitly teach “wherein the conductive member includes of an enhanced layer configured to totally reflect an acoustic signal”.
Okuda teaches “wherein the conductive member includes of an enhanced layer configured to totally reflect an acoustic signal” [0039, FIG. 3, 0036].
In regard to the conductive member including of an enhanced layer configured to totally reflect an acoustic signal, Okuda discloses “The acoustic reflecting layer 23 is a layer which reflects the ultrasound generated at the piezoelectric device 24, and the acoustic reflecting layer 23 is provided by being adhered between the piezoelectric device 24 and the FPC 22. The acoustic reflecting layer reflects 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Jin and Jung so as to include the enhanced layer of Okuda in order to obtain the reflected ultrasonic waves. By including a reflecting layer (i.e. an enhanced layer) that is made of a material such as tungsten, the acoustic signal can be better reflected within the device. This totally reflected ultrasonic signal can then be processed into an image that can be used for diagnosis of a specific medical condition. Should less ultrasonic signal be reflected then is it possible that abnormalities may not be detectable within the ultrasound image. Therefore, an enhanced layer would allow for the more of the ultrasonic signal to be obtained.
Claims 7, 9-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. US 20130231566 A1 "Jin", Lee et al. US 20110105906 A1 “Lee”  and Jung et al. US 20100241004 A1 “Jung” as applied to claims 1, 5-6, 11-13, and 15 above, and further in view of Ona et al. US 20160007964 A1 “Ona”.
In regard to claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Jin in further view of 
In regard to a printed circuit board coupled to a side of the second connector and 10electrically coupled to the second connector, Jin discloses “wherein the first connector and the second connector comprise a flexible printed circuit board (FPCB), a printed circuit board (PCB), of a wire” [Claim 16]. Furthermore, in regard to the printed circuit board being electrically to the second connector, Jin discloses “the first connector 13 may also include a PCB or other known elements capable of supplying an electrical signal” [0107]. In order for the PCB to supply an electrical signal to the first connector, and consequently the second connector, the first and second connectors had to have been electrically coupled to printed circuit board. Therefore, since the second connector can include a printed circuit board, under broadest reasonable interpretation, printed circuit board can be coupled to a side of the second connector and the printed circuit board can be electrically coupled to the second connector.
In regard to a second connector being coupled to at least one side of the conductive member, Jin discloses “The ultrasonic probe according to claim 5, further comprising: a second connector installed to be spaced apart from the first connector and electrically connected to the piezoelectric material” [Claim 9]. Therefore, the ultrasonic probe includes a second connector. Additionally, Jin discloses “wherein the second connector is installed on the first supporter to protrude from the front surface of the backing layer with the first supporter” [Claim 10]. Since the first supporter is “installed on the first connector to support the first connector by fixing the connector to one side surface of the backing layer” [Claim 4], the second connector is connected to the first supporter via the backing layer, and first electrode layer 15 (i.e. the conductive member) is connected to the backing layer, under broadest reasonable interpretation the second connector is coupled to at least one side of the conductive member. This is due to the fact that the second connector interfaces with the backing layer which is connected to the first electrode layer (i.e. the conductive member).

Ona teaches “wherein: the printed circuit board includes at least one hole or slot through which the second connector passes; and 10the hole and the slot are electrically connected to a circuit configuration of the printed circuit board” [0043, 0046].
In regard to the printed circuit board including at least one hole or slot through which the second connector passes, Ona discloses “The first FPC (i.e. Flexible Printed Circuit) “layer 221 includes a plurality of first upper surface electrode pads 221a, first lower surface electrode pads 221b, a plurality of first signal wire patterns 221d, and a plurality of first through holes 221c” [0043]. A flexible printed circuit is an example of a printed circuit board PCB and in this case the FPC includes holes first through 221c. Since the first through holes 221c are included within the FPC (i.e. the printed circuit board) under broadest reasonable interpretation, the second connector disclosed in Jin can pass through these first through holes 221c present within Ona. Furthermore, Ona discloses “The plurality of first through holes 221c extend through the upper surface to the lower surface in an array and at a pitch, which array and pitch spatially correspond to the plurality of ultrasonic transducers (their electrodes) so as to electrically connect the first upper surface electrode pads 221a to the first lower surface electrode pads 221b in a one-to-one relationship” [0046]. Since the plurality of first through holes extend so as to electrically connect the first upper surface electrode pads to the first lower surface electrode pads included within the first FPC, under broadest reasonable interpretation the holes are electrically connected to a circuit configuration of the printed circuit board.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Jin and Jung so as to include the holes disclosed within Ona in order to allow for the connector to connect with the printed circuit board in a specific 
In regard to claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Jin teaches the “printed circuit board” [Claim 16, 0107].
In regard to a printed circuit board coupled to a side of the second connector and 10electrically coupled to the second connector, Jin discloses “wherein the first connector and the second connector comprise a flexible printed circuit board (FPCB), a printed circuit board (PCB), of a wire” [Claim 16]. Furthermore, in regard to the printed circuit board being electrically to the second connector, Jin discloses “the first connector 13 may also include a PCB or other known elements capable of supplying an electrical signal” [0107]. In order for the PCB to supply an electrical signal to the first connector, and consequently the second connector, the first and second connectors had to have been electrically coupled to printed circuit board. Therefore, since the second connector can include a printed circuit board, under broadest reasonable interpretation, printed circuit board can be coupled to a side of the second connector and the printed circuit board can be electrically coupled to the second connector.
The combination of Jin and Lee does not teach “wherein the printed circuit board includes one or more lands of holes coupled to the second connector, 40the lands include copper foil layers larger than the hole along a circumference of the hole at an outer wall of the printed circuit board, and the lands are electrically connected to a circuit configuration of the printed circuit board”.
Jung teaches “wherein the printed circuit board includes one or more lands of holes coupled to the second connector, 40the lands include copper foil layers larger than the hole along a circumference of 
In regard to the printed circuit board including one or more lands of holes coupled to the second connector, Jung discloses “Additionally, a second electrode layer 250 is formed on the backing layer 110 to be electrically connected to the piezoelectric member 160 and the electrodes 135 of the ground connector 130 in S260. The second electrode layer 250 may be formed on the mounting groove 216 while being separated from the first electrode layer 240. With this configuration the second electrode layer 250, the rear side of the second electrode layer 250 adjoining the surface of the mounting groove 216 is electrically connected to the electrodes 135 of the ground connectors 130” [0126-0127]. Since the second electrode layer can be adjoined to the surface of the mounting groove 216 under broadest reasonable interpretation, the mounting groove 216 constitutes one or more lands. Furthermore, the second electrode layer can be electrically connected to the piezoelectric member and the electrodes of the ground connector (i.e. the second connector) via the mounting groove, under broadest reasonable interpretation, the one or more lands (i.e. the mounting groove) are electrically connected to a circuit configuration of the printed circuit board disclosed in Jin and can be coupled to the second connector (i.e. the grounding connector). 
In regard to the lands including copper foil layers that are larger than the hole along a circumference of the hole at an outer wall of the printed circuit board, Jung discloses “The mounting groove 216 is depressed into the backing layer 210 in a shape corresponding to the piezoelectric member 160 to allow the piezoelectric member to be inserted into the backing layer 210” [0115]. Furthermore, Jung discloses “The backing layer 210 may be formed of a material containing a rubber to which epoxy, tungsten powder and the like are added” [0114]. Since the mounting groove is depressed into the backing layer and the backing layer can be formed of a material containing a rubber to which epoxy, tungsten power and the like (i.e. copper) are added, under broadest reasonable interpretation, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasonic probe of Jin so as to include the lands disclosed in Jung in order to form a more secure connection between the second connector and the printed circuit board. Should a defective connection form between the transducer and the printed circuit board, then it may be more difficult to obtain the ultrasonic signal. By having lands that have copper foil layers around the circumference of the holes, electrical signals can pass from the second connector to the printed circuit board more easily. Once the electrical signal has been passed to the printed circuit board, it can be transferred to a processor and processed into an image. Once the ultrasonic images are displayed the physician can assess the patient more easily and develop an appropriate treatment plan.
The combination of Jin and Jung does not teach that the lands include “one or more holes”.
Ona teaches “one or more holes” [0043, 0046].
In regard to the printed circuit board including at least one holes coupled to the second connector, Ona discloses “The first FPC (i.e. Flexible Printed Circuit) “layer 221 includes a plurality of first upper surface electrode pads 221a, first lower surface electrode pads 221b, a plurality of first signal wire patterns 221d, and a plurality of first through holes 221c” [0043]. A flexible printed circuit is an example of a printed circuit board PCB and in this case the FPC includes holes first through 221c. Since the first through holes 221c are included within the FPC (i.e. the printed circuit board) under broadest reasonable interpretation, the second connector disclosed in Jin can pass through these first through holes 221c present within Ona. Furthermore, Ona discloses “The plurality of first through holes 221c extend through the upper surface to the lower surface in an array and at a pitch, which array and pitch spatially correspond to the plurality of ultrasonic transducers (their electrodes) so as to electrically 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Jin and Jung as to include the holes disclosed within Ona in order to allow for the connector to connect with the printed circuit board in a specific manner. By having a hole to which the second connector can be introduced, these components can be connected more securely with one another. When this connection has been established, the electric signal can be passed from the second connector to the printed circuit board and then to processors which can process the signal obtained from the patient. Once received by the processors, the electrical signal can be processed to form an image of the internal region of the patient, to allow the physician to assess the status of the patient.
In regard to claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Jin in further view of Ona. Likewise, Jin teaches “the printed circuit board” [Claim 16, 0107].
In regard to a printed circuit board coupled to a side of the second connector and 10electrically coupled to the second connector, Jin discloses “wherein the first connector and the second connector comprise a flexible printed circuit board (FPCB), a printed circuit board (PCB), of a wire” [Claim 16]. Furthermore, in regard to the printed circuit board being electrically to the second connector, Jin discloses “the first connector 13 may also include a PCB or other known elements capable of supplying an electrical signal” [0107]. In order for the PCB to supply an electrical signal to the first connector, and consequently the second connector, the first and second connectors had to have been electrically 
The combination of Jin, Lee and Jung does not teach “wherein the printed circuit board includes one or more pads coupled to the second connector, 10the pads include copper foil layers at an outer wall of the printed circuit board, and the pads are electrically connected to the printed circuit board”.
Ona discloses “wherein the printed circuit board includes one or more pads coupled to the second connector, 10the pads include copper foil layers at an outer wall of the printed circuit board, and the pads are electrically connected to the printed circuit board” [0043].
In regard to the printed circuit board including one or more pads coupled to the second connector, Ona discloses “The first FPC (i.e. Flexible Printed Circuit) layer 221 includes a plurality of first upper surface electrode pads 221a, first lower surface electrode pads 221b, a plurality of first signal wire patterns 221d, and a plurality of first through holes 221c” [0043]. A flexible printed circuit is an example of a printed circuit board PCB and in this case the FPC includes a plurality of first upper surface electrode pads and first lower surface electrode pads. Since these pads are within the first FPC under broadest reasonable interpretation these pads are electrically connected to the printed circuit board. 
In regard to the pads being formed of copper foil layers at an outer wall of the printed circuit board, Ona discloses “A plurality of signal wire patterns 224d are extracted from the fourth upper surface electrode pads 224a belonging to the fourth group to the end portions of the fourth FPC layer 224 via the through holes 224c, and electrically connect the fourth upper surface electrode pads 224a belonging to the fourth group to the electronic circuits” [0063]. Copper is a metal that is commonly used to form wiring and can be formed into layers. Since the fourth upper surface electrode pads can include a plurality of signal wire patterns and these signal wire patterns belong to the fourth group located at the end portions of the fourth FPC layer (i.e. the printed circuit board) under broadest reasonable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Jin, Lee and Jung so as to include the one or more pads as disclosed in Ona in order to allow for the connector to connect with the printed circuit board in a specific manner. By having a hole to which the second connector can be introduced, these components can be connected more securely with one another. When this connection has been established, the electric signal can be passed from the second connector to the printed circuit board and then to processors which can process the signal obtained from the patient. Once received by the processors, the electrical signal can be processed to form an image of the internal region of the patient, to allow the physician to assess the status of the patient.
In regard to claim 14, due to its dependence on claim 12, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Jin in further view of Ona. Likewise, Jin teaches “wherein 10the first connector is coupled to the matching layer and the outer wall of the printed circuit board […]” [0096, 0106, 0061, 0107], and “the second connector is coupled to the conductive member and the outer wall of the printed circuit board […]” [Claim 10, Claim 4, Claim 16, 0107].
In regard to the first connector being coupled to the matching layer and the outer wall of the printed circuit board, Jin discloses “That is, the first electrode 21 of the piezoelectric layer 20 electrically connected to the first electrode layer 15 is electrically connected to the first connector 13, i.e., a signal electrode” [0096]. Therefore, the probe includes a first connector. Furthermore, Jin discloses “each of the electrodes of the first connectors 13 disposed on the left and right side surfaces of the backing layer 10 may be electrically connected to each of the elements of the piezoelectric layer 20” [0106]. Since the 
In regard to a second connector being coupled to at least one side of the conductive member, Jin discloses “The ultrasonic probe according to claim 5, further comprising: a second connector installed to be spaced apart from the first connector and electrically connected to the piezoelectric material” [Claim 9]. Therefore, the ultrasonic probe includes a second connector. Additionally, Jin discloses “wherein the second connector is installed on the first supporter to protrude from the front surface of the backing layer with the first supporter” [Claim 10]. Since the first supporter is “installed on the first connector to support the first connector by fixing the connector to one side surface of the backing layer” [Claim 4], the second connector is connected to the first supporter via the backing layer, and first electrode layer 15 (i.e. the conductive member) is connected to the backing layer, under broadest reasonable interpretation the second connector is coupled to at least one side of the conductive member. This is due to the fact that the second connector interfaces with the backing layer which is connected to the first electrode layer (i.e. the conductive member).

The combination of Jin, Lee and Jung does not teach “using an adhesive member”.
Ona teaches “using an adhesive member” [0059].
In regard to using an adhesive member, Ona discloses “The FPC (i.e. flexible printed circuit) multilayer body 22 of the ultrasonic transducer 20 includes the first FPC layer 221, the second layer 222, a third layer 223, a fourth FPC layer 224, and the adhesive layers (ACFs) 220 which bond the respective layers to each other in a region corresponding to the width of the transducer array” [0059]. Since the adhesive layers are capable of bonding the respective layers to each other, under broadest reasonable interpretation these adhesive layers represent an adhesive member which can be used to couple the first connector to the matching layer and the outer wall of the printed circuit board and to couple the second connector to the conductive member and the outer wall of the printed circuit board as disclosed in Jin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify combination of Jin, Lee and Jung so as to include the adhesive member disclosed in Ona in order to allow the structural components to remain in a fixed position relative to one .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. US 20130231566 A1 "Jin", Lee et al. US 20110105906 A1 “Lee” and Jung et al. US 20100241004 A1 “Jung” as applied to claims 1, 5-6, 11-13, and 15 above, and in further view of Jin et al. US 20100103637 A1 “Jin-2”.
In regard to claim 8, due to its dependence on claim 1 this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Jin in further view of Jin-2. Likewise, Jin teaches “the printed circuit board” [Claim 16, 0107] and “the second connector” [Claim 9, Claim 10].
In regard to a printed circuit board coupled to a side of the second connector and 10electrically coupled to the second connector, Jin discloses “wherein the first connector and the second connector comprise a flexible printed circuit board (FPCB), a printed circuit board (PCB), of a wire” [Claim 16]. Furthermore, in regard to the printed circuit board being electrically to the second connector, Jin discloses “the first connector 13 may also include a PCB or other known elements capable of supplying an electrical signal” [0107]. In order for the PCB to supply an electrical signal to the first connector, and consequently the second connector, the first and second connectors had to have been electrically coupled to printed circuit board. Therefore, since the second connector can include a printed circuit 
In regard to a second connector being coupled to at least one side of the conductive member, Jin discloses “The ultrasonic probe according to claim 5, further comprising: a second connector installed to be spaced apart from the first connector and electrically connected to the piezoelectric material” [Claim 9]. Therefore, the ultrasonic probe includes a second connector. Additionally, Jin discloses “wherein the second connector is installed on the first supporter to protrude from the front surface of the backing layer with the first supporter” [Claim 10]. Since the first supporter is “installed on the first connector to support the first connector by fixing the connector to one side surface of the backing layer” [Claim 4], the second connector is connected to the first supporter via the backing layer, and first electrode layer 15 (i.e. the conductive member) is connected to the backing layer, under broadest reasonable interpretation the second connector is coupled to at least one side of the conductive member. This is due to the fact that the second connector interfaces with the backing layer which is connected to the first electrode layer (i.e. the conductive member).
The combination of Jin, Lee and Jung does not teach “wherein the printed circuit board further includes a plurality of concave-convex 15portions to which the second connector is fitted or an engaging portion through which at least a portion of the second connector is inserted into the printed circuit board, and the concave-convex portions and the engaging portion are electrically connected to the printed circuit board”.
Jin-2 teaches “wherein: the printed circuit board further includes a plurality of concave-convex 15portions to which the second connector is fitted or an engaging portion through which at least a portion of the second connector is inserted into the printed circuit board; and the concave-convex portions and the engaging portion are electrically connected to the printed circuit board” [0012, 0014, 0016, Abstract].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasonic probe of Jin so as to include the engaging member of Jin-2 in order to form a more secure connection between the second connector and the printed circuit board. Should a defective connection form between the transducer and the printed circuit board, then it may be more difficult to obtain the ultrasonic signal. A bonding member (i.e. the engaging portion) with the pattern part such as the one disclosed in Jin-2 would allow for an increase in bonding area of the bonding part and allow the bonding member to contact the metal layer (i.e. the first or second electrode layer) and provide electrical insulation [Jin-2: Abstract]. This in turn improves the bonding force between . 
Response to Arguments 
The examiner respectfully maintains the interpretation of claim 13 under 35 U.S.C. 112(f) for the reasons stated in the 35 U.S.C. 112(f) section above.
Applicant’s arguments, see Remarks page 6-13, filed 06/02/2021, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered and are partially persuasive. 
The examiner respectfully maintains that the prior art reference of Jin teaches “a printed circuit board is disposed outside a laminated structure of the piezoelectric layer, the matching layer, the conductive member and the backing layer, the printed circuit board being spaced apart from the laminated structure” [0163, 0061, FIG. 1 and FIG. 3].
In regard to the printed circuit board being disposed outside a laminated structure of the piezoelectric layer, the matching layer and the conductive member and the printed circuit board being spaced apart from the laminated structure, Jin discloses “In addition, the first connectors 13 may be installed on both sides of the backing layer 10 of on one side surface of the backing layer 10. The first connector 13 may include a flexible printed circuit board (FPCB). The first connector 13 may also include a PCB or other known elements capable of supplying an electrical signal” [0163]. Since the first connector 13 may include a PCB or other known element capable of supplying an electrical signal, under broadest reasonable interpretation, the printed circuit board (PCB) can be disposed such that it is outside a laminated structure of the piezoelectric layer, matching layer and the conductive member. As stated above, the matching layer is not shown within the figures, however it “may be installed on the front surface of the piezoelectric layer 20” [0061]. Furthermore, FIGS. 1 and 3 depict the piezoelectric layer 20 along with the first electrode layer 15 (i.e. the conductive member), therefore this figure depicts a laminated structure that can include the piezoelectric layer, the matching layer (i.e. not 
Furthermore, the examiner maintains that the prior art reference of Jung was incorporated to teach “wherein each of the first connector and the second connector passed through the printed circuit board or is attached to a portion of an outer surface of the printed circuit board” [0009, FIG. 12, 0133].
In regard to the each of the first connector and the second connector passes through the printed circuit board or is attached to a portion of an outer surface of the printed circuit board, Jung discloses “Further, a printed circuit board (PCB) is bonded to the piezoelectric layer. The PCB is provided with wiring electrodes that are connected to the electrodes of the piezoelectric layer to transfer signals from the piezoelectric layer. The PCB is connected to the piezoelectric layer by connecting the wiring electrodes of the PCB and the electrodes of the piezoelectric layer” [0009]. Therefore, the PCB is connected to the piezoelectric layer. In regard to the first and second connectors, Jung discloses in FIG. 12 that the first connector 120 and the second connector 380 are attached to the first electrode layer 340 of the piezoelectric member 360 [0133]. In this case, since the PCB is bonded to the piezoelectric layer (i.e. which includes the piezoelectric member) and transfers signals from the piezoelectric member and the first and second connectors are attached to the piezoelectric member, under broadest reasonable interpretation, the first and second connector are attached to a portion of an outer surface of the printed circuit board.  
In spite of this disagreement, the examiner acknowledges that the prior art references of Jin does not teach that the first connector is “disposed to extend from and protrude from at least on side of  as stated in the 35 U.S.C. 103 section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jin et al. US 20120056521 A1 “Jin-3”.
Jin-3 is pertinent to the applicant’s disclosure because it includes a probe for an ultrasonic diagnostic apparatus and the probe includes “a backing layer, a piezoelectric layer disposed on one side of the backing layer, a matching layer disposed on one side of the piezoelectric layer, a signal connector disposed inside the backing layer to transfer a signal to the piezoelectric layer, and a ground connector disposed outside the signal connector” [Abstract].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793  

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793